Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on February 26, 2021, with respect to claim rejections under 35 USC 103 (a) as being unpatentable over Miki et al. (US 2002/0193643) in view of Nagayasu et al. (JP 11-43451)  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Neither Miki nor Nagayasu teaches or suggests a method for producing hexafluorobutadiene, comprising a step of subjecting a starting material composition containing hexafluorobutadiene and at least one additional compound selected from the group consisting of octafluoro-1-butene, octafluoro-2- butene, and heptafluoro-2-butene to extractive distillation in the presence of an extraction solvent to reduce the concentration of the additional compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAFAR F PARSA/Primary Examiner, Art Unit 1622